                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CENTENNIAL BANK,

        Plaintiff,

v.                                                                 Case No: 8:16-cv-88-T-36JSS

SERVISFIRST BANK INC., GREGORY
W. BRYANT, GWYNN DAVEY,
PATRICK MURRIN and JONATHAN
ZUNZ,

      Defendants.
___________________________________/

                                              ORDER

        This cause comes before the Court upon Defendants’ motions to seal (Doc. 429; Doc.

431). 1 By their motions, Defendants seek to file under seal various summary judgment and

Daubert motion exhibits. Defendants generally seek to file under seal personal and financial

information of the parties and third-party customers and information about the business practices

and strategies of the relevant financial institutions.

        Upon consideration, the Court will deny the motions. As indicated in the Case Management

and Scheduling Order (Doc. 89), motions to seal are disfavored and will be denied unless they

comply with Local Rule 1.09. Middle District of Florida Local Rule 1.09 requires that a motion to

seal include, among other things, “the reason that sealing each item is necessary” and “the reason

that a means other than sealing is unavailable or unsatisfactory to preserve the interest advanced

by the movant in support of the seal.” Local Rule 1.09(a).




1
 Defendants’ Local Rule 3.01(g) certifications state that Plaintiff opposes the motions, however,
Plaintiff did not file a response in opposition to the motions.
                                                   1
        “[T]he courts of this country recognize a general right to inspect and copy . . . judicial

records and documents.” Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978); see

also Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007). In some limited

circumstances, a court has the discretion to permit materials to be filed under seal. Romero, 480

F.3d at 1246. However, such relief is to be granted only upon a showing of “good cause,” which

requires balancing the asserted right of access against the party’s interest in keeping the

information confidential. See id. (describing balancing considerations).

       Here, both motions suffer the same defects: they (1) wholly fail to explain why means other

than sealing are unavailable or unsatisfactory and (2) fail to adequately explain why sealing each

item is necessary. Defendants’ main argument advanced in support of the necessity of sealing is

that the relevant documents were deemed “confidential information” or “highly confidential-

attorney’s eyes only” pursuant to the parties’ protective order and confidentiality stipulation.

However, just because the parties have designated documents produced in discovery as

confidential does not necessarily mean that they should be sealed. Doc. 89, p. 6 (“Whether

documents filed in a case may be filed under seal is a separate issue from whether the parties may

agree that produced documents are confidential.”); Local Rule 1.09.

       In the first motion to seal, Defendant ServisFirst proposes to seal an indemnification

agreement and correspondence containing Defendants Bryant’s, Davey’s, Murrin’s and Zunz’s

salary information and benefits. ServisFirst has not shown good cause for sealing these items.

Therefore, the motion will be denied.

       In the second motion to seal, all Defendants propose sealing copies of 12 deposition

transcripts which fill two large binders. Defendants propose filing the entirety of the 12 deposition

transcripts “in an abundance of caution . . . so as to not unintentionally publish information into



                                                 2
the public record that is protected by either the Protective Order, Fed. R. Civ. P. 5.2, or other

applicable privacy laws.” Doc. 431, p. 3. However, much of the deposition transcripts include

information that is clearly non-sensitive, leaving the Court to ponder the unanswered question of

why a means other than sealing is unavailable or unsatisfactory to preserve Defendants’ concerns.

The motion will therefore be denied.

       Upon careful consideration, the Court finds Defendants have not complied with Local Rule

1.09, have not established good cause to file under seal any of the proposed items, and have failed

to overcome the presumption in favor of public right of access to these documents.

       According, it is hereby ORDERED:

       1.      Defendant ServisFirst Bank Inc.’s Motion to Seal Pursuant to the Protective Order

               and Confidentiality Stipulation (Doc. 429) is DENIED.

       2.      Defendants ServisFirst Bank, Inc., Gregory W. Bryant, Patrick Murrin, Gwynn

               Davey, and Jonathan Zunz’s Joint Motion to Seal Pursuant to the Protective Order

               and Confidentiality Stipulation (Doc. 431) is DENIED.

       DONE AND ORDERED in Tampa, Florida on November 6, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                3
